               Case 8:20-bk-03758-CPM          Doc 9     Filed 06/26/20      Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                                       www.flmb.uscourts.gov

     In re:

     BAY AREA HEALTH, LLC                                   Case No. 8:20-bk-03758-CPM
                                                            Chapter 7

              Debtor(s)
     ____________________________/

                                   AMENDED PROOF OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the Motion for Relief from Stay

     (“Motion”)(Doc.No.6) has been furnished by regular U.S. Mail, postage prepaid or electronically

     this June 26, 2020, to:


Buddy D. Ford, Esq.
                                                       Trustee
All@TampaEsq.com
                                                       Richard M Dauval
Buddy@TampaEsq.com
                                                       P.O. Box 13607
Counsel for Debtor
                                                       St. Petersburg, FL
                                                       33733-3607
Bay Area Health, LLC
                                                       727-327-3328
6213 State Road 54
New Port Richey, FL 34653
                                                       U.S. Trustee
                                                       United States Trustee -
                                                       TPA7/13
                                                       Timberlake Annex,
                                                       Suite 1200
                                                       501 E Polk Street
                                                       Tampa, FL 33602
                                                       813-228-2000

                                                    /s/ Christie D. Arkovich, Esq_____________
                                                    Christie D. Arkovich, Esq.
                                                    Florida Bar No. 963690
                                                    Barbara C. Leon, Esq.
                                                    Florida Bar No. 582115
                                                    Primary E-mail:
                                                    barbara@christiearkovich.com
                                                    Service email: cdalaw@christiearkovich.com
                                                    CHRISTIE D. ARKOVICH, P.A.
                                                    1520 W. Cleveland St.
Case 8:20-bk-03758-CPM   Doc 9   Filed 06/26/20     Page 2 of 2



                            Tampa, Florida 33606
                            (813) 258-2808
                            (813) 258-5911 (Facsimile)
                            Attorneys for Debtor(s)
